Case 19-30531-KLP        Doc 91    Filed 02/03/21 Entered 02/03/21 20:28:51            Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


IN RE:                                    )
                                          )
CICEL L. JOHNSON                          )                  Case No. 19-30531-KLP
                                          )                  Chapter 13
            Debtor,                       )
__________________________________________)

                     CORRECTED OBJECTION TO CONFIRMATION
                         OF AMENDED CHAPTER 13 PLAN

               COMES NOW HP Virginia I, LLC d/b/a Pathlight Property Management

(“Pathlight”), by counsel, and states the following in support of their Objection to Confirmation

of the Amended Chapter 13 Plan filed by the Debtor, Cicel L. Johnson (“Debtor”) on December

30, 2020.

               1.      On February 1, 2019, Debtor filed her Chapter 13 bankruptcy petition in the

Eastern District of Virginia, Richmond Division, Case No. 19-30531-KLP.

               2.      This is the Debtor’s sixth bankruptcy filing since 2008. Debtor’s prior

filings include the following:

                       a. Cicel Lynn Johnson, Case No. 02-65167-DOT (Chapter 13)

                       b. Cicel Lynn Johnson, Case No. 08-30073-KRH (Chapter 7)

                       c. Cicel L. Johnson and William I. Johnson, Case No. 12-55259-KLP

                           (Chapter 13)

                       d. Cicel Lynn Johnson, Case No. 14-31424-KRH (Chapter 13)

                       e. Cicel L. Johnson, Case No. 17-35379-KLP (Chapter 7)

               3.      On July 28, 2016, Debtor entered into a residential lease with Pathlight for

lease of the premises located at 5105 Claypoint Road, Chesterfield, VA 23832.
Case 19-30531-KLP        Doc 91      Filed 02/03/21 Entered 02/03/21 20:28:51             Desc Main
                                     Document     Page 2 of 4



               4.      Debtor is currently in the final year of her 5-year lease and must pay rent in

the amount of $2,380.00 per month.

               5.      On September 30, 2019, Debtor obtained confirmation of her Chapter 13

Plan filed May 30, 2019.

               6.      On December 30, 2020, Debtor filed an amended plan which is currently

scheduled for hearing on February 10, 2021.

               7.      Debtor’s confirmed plan provided for assumption of the lease, requiring

Debtor to make payments of post-petition rent and for the trustee to pay pre-petition arrearages in

the amount of $5,408.80.

               8.      Debtor failed to pay post-petition rent as it came due and Debtor now seeks

to include the post-petition arrearages in her pending amended chapter 13 plan.

               9.      The arrearage figure has grown to $27,408.66, leaving Debtor’s post-

petition arrearages at $21,999.86.

               10.     Pathlight has thus incurred substantial losses since the bankruptcy filing in

reliance on Debtor’s promises made in her confirmed Chapter 13 Plan and failure to perform

obligations under the assumed lease.

               11.     11 U.S.C. §365(b)(1) provides that “if there has been a default in an

executory contract or unexpired lease of the debtor, the trustee may not assume such contract or

lease unless, at the time of assumption of such contract or lease, the trustee— (A) cures, or provides

adequate assurance that the trustee will promptly cure, such default….and (C) provides adequate

assurance of future performance under such contract or lease”.

               12.     Debtor has already assumed the lease and failed to perform from the date of

assumption forward.
Case 19-30531-KLP         Doc 91    Filed 02/03/21 Entered 02/03/21 20:28:51             Desc Main
                                    Document     Page 3 of 4



               13.     Given that Debtor has fallen significantly further behind on her lease

obligations than she had at the time of her first plan, Pathlight has no assurance that Debtor will

perform her obligations under the lease.

               14.     As debtor received a Chapter 7 discharge on March 31, 2018, she is not

eligible for a discharge in this case and thus has no incentive to complete the plan once her lease

expires in August 2021.

               15.     It should also be noted that in her prior three (3) Chapter 13 filings, Debtor

has not once completed a Chapter 13 plan.

               16.     Debtor is now seeking a seven-year plan, even though according to her

recently filed schedules I and J Debtor has in fact obtained an increase in income at this time. This

can hardly be seen as a “prompt” cure of Debtor’s defaults under the lease as required under 11

U.S.C. §365.

               17.     Pathlight should not have to again rely upon the promises of the Debtor

when she has so meaningfully failed to perform on her promises made in connection with the

confirmed plan and has failed in her prior Chapter 13 cases.

               18.     Finally, Debtor’s post-petition rent obligations are administrative claims

against the estate and are entitled to administrative priority. Stewart Foods, Inc., In re, 64 F.3d

141 (4th Cir. 1995). The plan provides no such treatment of the post-petition arrearages, which

are to be paid pro rata according to the plan.
Case 19-30531-KLP         Doc 91   Filed 02/03/21 Entered 02/03/21 20:28:51              Desc Main
                                   Document     Page 4 of 4



              WHEREFORE, Virginia I, LLC d/b/a Pathlight Property Management, by counsel,

requests that this Honorable Court deny confirmation of the Amended Chapter 13 Plan filed by

the Debtor, Cicel L. Johnson on December 30, 2020.


 Date: February 3, 2021                           HP Virginia I, LLC
                                                  d/b/a Pathlight Property Management
                                                  By Counsel

                                                  /s/ Jonathan B. Vivona
                                                  Jonathan B. Vivona, Bar# 82762
                                                  jvivona@vpbklaw.com
                                                  Ashvin Pandurangi
                                                  ashvinp@vpbklaw.com
                                                  Vivona Pandurangi, PLC
                                                  211 Park Ave.
                                                  Falls Church, VA 22046
                                                  Tel: (571) 969-6540
                                                  Fax: (571) 699-0518
                                                  Counsel for Movant

                             CERTIFICATE OF SERVICE

        I hereby certify that I have this 3rd day of February 2021, I served a copy of this Objection
 to Confirmation of Amended Chapter 13 Plan via ECF on all parties entitled to receive such
 notice and first class mail, postage prepaid, upon each party required to receive notice under
 Local Bankruptcy Rule 4001(a)-1(E)(1) as follows:

 Cicel Johnson                                       Suzanne E. Wade
 P.O. Box 5616                                       7202 Glen Forest Drive
 Midlothian, VA 23112                                Suite 202
 Debtor                                              Richmond, VA 23226
                                                     Chapter 13 Trustee
 James E. Kane
 Kane & Papa, PC
 1313 East Cary Street
 P.O. Box 508
 Richmond, VA 23218-0508
 Counsel for Debtor
